Title: From George Washington to Major General Stirling and Brigadier Generals William Maxwell and William Woodford, 15 October 1778
From: Washington, George
To: Stirling, Lord (né William Alexander),Maxwell, William,Woodford, William


          
            My Lord
            Head Quarters [Fredericksburg] 15th October 1778
          
          In addition to the questions which I have already proposed for the consideration of the General Officers—I have farther asked whether judging from the present state and appearance of affairs, it would be advisable to detach any part of our force to Boston—& shd it be decided in the affirmative—what force would it be proper to detach—Your Lordship will be so good as to add your opinion on these subjects. I am with great regard Your most obedt Servt
          
            Go: Washington
          
        